Citation Nr: 0329113	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-23 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to service-connected 
low back strain.

2.  Entitlement to a compensable evaluation for a low back 
strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1981.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board addresses the issue of entitlement to a compensable 
evaluation for a low back strain in the Remand section of 
this decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition. 

2.  There is an approximate balance of positive and negative 
evidence of record regarding the issue of whether the 
veteran's degenerative disc disease of the lumbar spine is 
proximately due to his service-connected low back strain.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, degenerative 
disc disease of the lumbar spine is proximately due to 
service-connected low back strain.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for degenerative disc disease of the 
lumbar spine secondary to his service-connected low back 
strain.  In a rating decision dated July 1999, the RO denied 
the veteran entitlement to this benefit, and thereafter, the 
veteran appealed the RO's decision to the Board.

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Since then, the United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
cited Karnas v. Derwinski, 1 Vet. App. 308 (1991), and held 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment.  Subsequently, however, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
did not apply retroactively, and overruled both Holliday and 
Karnas to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In 
this case, the veteran filed his claim prior to November 9, 
2000; therefore, when the VCAA was enacted, his claim was 
pending before VA.  Given this fact, it appears that the 
holding of Kuzma  might render the VCAA inapplicable to this 
appeal.  This matter is not clear, however, because the Kuzma 
case is distinguishable from this case in that it involved a 
Board denial that became final by November 9, 2000.  
Regardless, the Board may proceed in adjudicating this claim 
because, during the pendency of this appeal, the RO took 
action that satisfies the more stringent notification and 
development requirements of the VCAA.  

Specifically, in letters dated February 1999, May 1999, 
January 2000, and March 2002, a rating decision dated July 
1999, a letter notifying the veteran of that decision, a 
statement of the case issued in October 1999, and 
supplemental statements of the case issued in June 2000, 
April 2002, and November 2002, the RO informed the veteran of 
the change in the law, the reasons for which his claim had 
been denied, and the evidence still needed to substantiate 
his claim, explained to him who was responsible for obtaining 
such evidence, notified him of all regulations pertinent to 
his claim, including those involving VA's duties to notify 
and assist, provided him over a year from notice of the VCAA 
to submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of his claim, and reconsidered that claim pursuant to 
the VCAA.  The RO also assisted the veteran in obtaining and 
fully developing all of the evidence relevant to his claim.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
3.159(b), (c) (2003); Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, No. 02-7007,-7008,-7009,-
7010, slip op. at 18 (Fed. Cir. Sept. 22, 2003).  Even 
assuming the RO had not developed the veteran's claim to this 
extent, given the favorable outcome of the Board's decision, 
explained below, the veteran is not prejudiced by any failure 
to remand for additional development.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).



II.  Analysis of Claim

The veteran seeks service connection for degenerative disc 
disease of the lumbar spine.  Service connection may be 
granted for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Post-service medical records, specifically, private treatment 
records dated from 1999, and reports of VA spine examinations 
conducted in May 1999 and May 2001, confirm that the veteran 
currently has degenerative disc disease of the lumbar spine.  
In written statements submitted while this appeal was 
pending, during VA examinations, and during a hearing held at 
the RO before the undersigned in May 2003, the veteran 
asserted that this disease developed secondary to his 
service-connected low back strain approximately three years 
after his discharge from service.   

The veteran's service medical records confirm that, during 
his period of active service, he injured his back on several 
occasions.  Following discharge, in a rating decision dated 
June 1982, the RO granted the veteran service connection for 
a chronic low back strain caused by those injuries.  Since 
then, this award has remained in effect, the veteran has 
received regular treatment and undergone surgery for back 
complaints, including disc abnormalities, and has been noted 
to have additional back injuries.  

Two physicians have discussed the etiology of the veteran's 
current back disability.  During the May 2001 VA spine 
examination, one physician evaluated the veteran and 
initially concluded that it was not as likely as not that his 
degenerative disc disease was due to his service-connected 
low back strain.  He explained that his opinion was based on 
the fact that the veteran worked for the post office for 10 
years and had a normal examination, which showed lumbosacral 
strain, in 1982.  The examiner subsequently concluded that 
the veteran's job of 10 years could just as likely have been 
the genesis of the veteran's back problems.  

The other physician, Donald J. Daniel, M.D., who has been 
treating the veteran since April 1994, offered his opinion in 
a written statement dated May 2003.  Therein, he noted that 
the veteran injured his back in 1996, underwent a L5-S1 
discectomy in 1996 and had residual symptoms, reinjured his 
back in 2001, and was scheduled for surgery in May 2003.  He 
then noted the veteran's reported history of two in-service 
back injuries, which never resolved, and concluded that it 
was probable that the veteran initially injured his back 
while on military service and had subsequent exacerbations 
that necessitated ongoing treatment.  Dr. Daniel's opinion 
was submitted at the veteran's hearing and, of course, had 
not been available for consideration by the RO.  

The law provides that when there is an approximate balance of 
positive and negative evidence of record regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).  In this case, the aforementioned 
medical opinions provide such a balance.  

At first glance, the VA examiner's opinion appears completely 
unfavorable to the veteran as it appears to rule out a 
relationship between his degenerative disc disease and his 
service-connected low back strain.  Upon closer reading of 
that opinion, however, the Board concludes that it is 
partially favorable to the veteran.  By subsequently 
providing rationale that the veteran's job of 10 years could 
just as likely have been the genesis of the veteran's back 
problems, the VA examiner appears to concede that either the 
veteran's job or his service-connected low back strain might 
have caused his current back problems and that neither factor 
is more likely than the other to have done so.  The Board 
accords this opinion greater weight than the private 
physician's opinion because it specifically addresses the 
etiology of the veteran's degenerative disc disease and is 
supported by rationale.  

The private physician's opinion is clearly favorable to the 
veteran in that it relates the veteran's current back 
problems to the veteran's reported in-service back injuries, 
which are substantiated by the veteran's service medical 
records, and characterizes the post-service back injuries as 
mere exacerbations of the in-service injuries.  This opinion, 
however, does not specifically address the etiology of the 
veteran's degenerative disc disease and it is not supported 
by rationale.  

Considering the private physician's entire, less weighty 
opinion in conjunction with the favorable portion of the VA 
examiner's weightier opinion and comparing those conclusions 
with those of the unfavorable portion of the VA examiner's 
opinion yields a balance of positive and negative evidence in 
the Board's judgment.  In light of the foregoing, the Board 
finds that there is an approximate balance of positive and 
negative evidence of record regarding the issue of whether 
the veteran's degenerative disc disease of the lumbar spine 
is proximately due to his service-connected low back strain.  
Based on this finding, the Board concludes that the veteran's 
degenerative disc disease of the lumbar spine is proximately 
due to service-connected low back strain.  Inasmuch as the 
evidence supports the veteran's claim for service connection 
for degenerative disc disease of the lumbar spine on a 
secondary basis, this claim must be granted. 


ORDER

Service connection for degenerative disc disease of the 
lumbar spine secondary to service-connected low back strain 
is granted.


REMAND

The veteran also claims that he is entitled to a compensable 
evaluation for a low back strain.  The Board finds that 
additional development is necessary before the Board can 
decide this claim.

First, during the May 2003 hearing before the undersigned, 
the veteran testified that he was undergoing back surgery in 
May 2003 and planned to submit records of that surgery and a 
prior back surgery following the hearing.  Based on this 
testimony, the undersigned held the record open for at least 
60 days.  Thereafter, in July 2003, the veteran submitted 
additional evidence to the RO.  The RO transferred this 
evidence to the Board in August 2003, but has not had an 
opportunity to review the materials.  

Pursuant to the former version of 38 C.F.R. § 20.1304(c), any 
pertinent evidence submitted by the appellant or his 
representative, which was accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304(a) and (b), as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. 
§ 19.37(b), was required to be referred to the RO for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099, 
3,103-104 (Jan. 23, 2002).  In relevant part, the change in 
regulation is codified at 38 C.F.R. § 19.9(a)(2) (2003).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), the court held that 
the provisions of 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) were inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002), because they denied appellants a "review on appeal" 
when the Board considered additional evidence without 
remanding the case to the RO for initial consideration.  In 
light of this holding, a Remand is necessary so that VA can 
afford the veteran due process by initially considering the 
evidence that was associated with his claims file in August 
2003.  

Second, the newly submitted evidence includes private 
treatment records dated to May 2003, but not reports of the 
veteran's planned May 2003 back surgery.  Such records would 
be helpful in connection with the current appeal.  Other 
pertinent records of the veteran's back treatment might also 
be available.  For instance, during the May 2003 hearing, the 
veteran testified that he first found out he had disc 
problems three years after discharge from service, when he 
sought treatment from Dr. Karades.  Tr. at 7.  However, 
records of this treatment are not in the claims file.

Thirdly, the Board finds that a current examination is 
necessary in light of the evidence of increased symptoms 
since the last VA examination.  The RO afforded the veteran a 
VA spine examination in May 2001, but at that time, of 
course, the veteran's service-connected back disability was 
not characterized to include his degenerative disc disease of 
the lumbar spine.  As previously indicated, since then, the 
veteran has undergone disc surgery.  In addition, during the 
May 2001 examination, the examiner did not address the effect 
of any flare-ups of back pain on the veteran's ability to 
function.  Pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995), on Remand, an examiner should discuss this matter.   

Also, during the pendency of this appeal, the regulations 
governing ratings of intervertebral disc syndrome were 
revised, effective September 23, 2002.  67 Fed. Reg. 54,345, 
54,349 (Aug. 22, 2002).  VA has not yet notified the veteran 
of the amended regulations, or considered his claim for an 
increased evaluation pursuant to the former and revised 
criteria for rating intervertebral disc syndrome.  

Accordingly, the issue of the evaluation of the veteran's low 
back disability is remanded for the following development:

1.  VA should contact the veteran and ask 
him to provide the full name, address and 
dates of treatment of Dr. Karades, who 
reportedly evaluated the veteran's back 
in the early- to mid-1980s, and the 
name(s) and address(es) of the 
facility(ies) where he underwent back 
surgery in May 2003 and received 
postoperative care.  

2.  After securing any necessary 
authorization from the veteran, VA should 
request, obtain and associate with the 
claims file all clinical records, 
inpatient and outpatient records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent records of the 
veteran's back treatment by Dr. Karades, 
May 2003 back surgery and postoperative 
care.  If records are unavailable, this 
fact should be documented in the record.  

3.  Once any additional records are 
obtained pursuant to the aforementioned 
instruction, VA should afford the veteran 
a VA examination of his service-connected 
back disability.  The purpose of this 
examination is to determine the severity 
of that disability.  VA should forward 
the claims file to the examiner for 
review and ask the examiner to confirm in 
his written report that he conducted such 
a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should: 
(1) record all current complaints and 
pertinent clinical findings associated 
with the veteran's service-connected back 
disability; and (2) utilizing the 
nomenclature of the rating schedule, 
describe in detail the extent of any 
functional loss caused by that 
disability.  The examiner should 
specifically opine whether the disability 
causes slight, moderate or severe 
limitation of motion of the lumbar spine.  
The examiner should also opine whether 
the disability is more appropriately 
characterized as intervertebral disc 
syndrome, or lumbosacral strain.  If the 
examiner determines the former 
characterization is more appropriate, he 
should indicate whether the syndrome is 
postoperative and cured, mild, moderate, 
severe or pronounced and note the number 
of incapacitating episodes the veteran 
experiences over a 12 month period and 
the duration (in terms of hours, days or 
weeks) of those episodes.  If the 
examiner determines the latter 
characterization is more appropriate, he 
should indicate whether the lumbosacral 
strain involves slight subjective 
symptoms, characteristic pain on motion, 
muscle spasm on extreme forward bending, 
loss of lateral spine motion or more 
severe symptoms.  The examiner should 
consider loss due to reduced or excessive 
excursion, decreased strength, speed, or 
endurance, or the absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  The examiner 
should comment on the extent to which the 
veteran has functional loss during flare-
ups due to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and indicate whether any reported 
pain is supported by adequate pathology 
and evidenced by visible behavior.  The 
examiner should describe the functional 
loss in terms of additional loss of 
motion beyond that observed clinically.  

4.  VA should then readjudicate the 
veteran's claim based on all of the 
evidence of record, including the records 
associated with the claims file in August 
2003.  In so doing, VA should consider 
the former and revised criteria for 
rating intervertebral disc syndrome.  If 
in order, the veteran and his 
representative should then be provided 
with a supplemental statement of the 
case, which includes the revised criteria 
for rating intervertebral disc syndrome, 
and given the usual time for response 
before the case is returned to the Board 
for appellate review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



